Case 1:19-cv-01551-RBJ-NYW Document 22 Filed 08/01/19 USDC Colorado Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
                               MAGISTRATE JUDGE NINA Y. WANG


  Civil Action:            19-cv-01551-RBJ-NYW           Date: August 1, 2019
  Courtroom Deputy:        Brandy Wilkins                FTR: NYW COURTROOM A-502*

                   Parties                                                 Counsel

   KATHERINE L. REMMEREID,                              Taxiarchis Hatzidimitriadia (via telephone)

           Plaintiff,

   v.

   EQUIFAX INFORMATION SERVICES, LLC, Megan R. Garnett
   TRANSUNION LLC,                    Elizabeth K. Olson

           Defendants.


                             COURTROOM MINUTES/MINUTE ORDER


  SCHEDULING CONFERENCE

  Court in Session: 10:42 a.m.

  Appearance of counsel.

  Initial Disclosures, and the documents identified in the Initial Disclosures shall be produced on
  or before August 6, 2019.

  Parties discuss if a protective order will be necessary in this case. Parties do not anticipate
  needing a protective order.

  Parties discuss a related settlement agreement which can only be produced by court order. Parties
  may stipulate to an order, and submit it for approval to the court.

  Each side is allowed:
  Four (4) depositions; including experts, no deposition may exceed one day of seven hours.

  Each party is allowed:
Case 1:19-cv-01551-RBJ-NYW Document 22 Filed 08/01/19 USDC Colorado Page 2 of 2




  Twenty-five (25) interrogatories, including discrete subparts;
  Twenty-five (25) requests for production of documents; and
  Twenty-five (25) requests for admissions, excluding those used for authentication of documents.

  Parties shall meet and confer regarding how the 30(b)(6) deposition(s) shall count against the
  discovery limits.

  Deadline for joinder of parties and amendment of pleadings: September 17, 2019.

  Discovery cut-off: February 21, 2020.

  Dispositive motion deadline: March 27, 2020.

  Each side may designate no more than two retained experts including rebuttals.
  All parties shall designate affirmative experts on or before: December 6, 2019.
  All parties shall designate rebuttal experts on or before: January 8, 2020.

  Deadline to serve interrogatories, requests for production of documents, and requests for
  admissions: 45 days prior to discovery cut-off.

  Parties should follow the practice standards of the presiding judge in all filings for this case.

  A Final Pretrial Conference is set for July 31, 2020, at 9:00 a.m. before the Honorable R. Brooke
  Jackson.

  A two-day jury trial is set to commence on August 24, 2020 at 9:00 a.m. before the Honorable R.
  Brooke Jackson, separate order to issue.

  Parties are advised of the informal discovery dispute process. Before filing discovery motions,
  counsel are instructed to comply with D.C.COLO.LCivR 7.1(a) in an effort to resolve the issues.
  If that is unsuccessful, parties shall initiate a conference call among themselves and then call
  Magistrate Judge Wang’s chambers. If the Court is available, and the matter is determinable
  without briefing, she will hear arguments and attempt to mediate a resolution. If the Court is not
  available, or the matter is more complex, parties shall set a time for an informal discovery
  conference. Parties may need to submit materials to chambers. Parties are not barred from filing
  a formal motion, unless the court rules during the informal conference.

  The Proposed Scheduling Order is approved and entered with interlineations made by the court.

  Court in Recess: 10:51 a.m.               Hearing concluded.                Total time in Court: 00:09

  *To order transcripts of hearings, please contact either AB Court Reporting & Video, Inc. at (303) 629-8534 OR
  Patterson Transcription Company at (303) 755-4536.
